[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON
CT Page 8588
This action to recover damages for personal injuries sustained in an automobile accident occurring on North Main Street, West Hartford, on March 9, 1991, was tried before this court on October 8, 9 and 10, 1996. On October 8, plaintiff's motion to amend her complaint to include a claim for property damage was denied.
Plaintiff claims that her automobile, which had been travelling north on North Main Street had stopped at its intersection with Sheep Hill Road to permit an automobile proceeding northerly ahead of her to take a left hand turn into Sheep Hill Road and was thereafter struck from the rear by a pick-up truck operated by Defendant, causing her to sustain person injuries. Both parties agree that after Plaintiff's auto was stopped, Defendant who was traveling north behind the Plaintiff went around her on the right turned left into Sheep Hill Road where he U-turned, stopped his truck and preceded to have a conversation with Plaintiff, after which he drove away. Defendant denies his automobile struck the Plaintiff and claims he stopped to have the conversation because Plaintiff was stopped in an awkward position on North Main Street and had her emergency blinkers flashing on a wet and rainy night and he thought he could be of assistance.
The evidence was conflicting and presented obvious issues of credibility. Neither the police officer who investigated the accident nor the passenger in defendant's truck appeared as a witness. Nevertheless, it is found by a preponderance of the evidence that Plaintiff's automobile was struck from the rear by Defendant's truck, that Defendant was negligent because he failed to keep his motor vehicle under proper control and to keep a proper lookout, and that such negligence was the proximate cause of the accident and the injuries sustained by Plaintiff claimed to be $615.57 in medical expenses incurred to diagnose and treat her soft tissue injuries and $237.60 in lost wages. Plaintiff's claim for permanent damages is rejected.
It is found that Plaintiff sustained economic damages of $853.17 and non-economic damages of $1,500 for a total verdict of $2,353.17. CT Page 8589
Jerry Wagner Trial Judge Referee